291 Md. 276 (1981)
434 A.2d 581
GARY DONALDS
v.
STATE OF MARYLAND
[No. 82, September Term, 1981.]
Court of Appeals of Maryland.
Decided September 15, 1981.
The cause was submitted to MURPHY, C.J., and SMITH, DIGGES, ELDRIDGE, COLE, DAVIDSON and RODOWSKY, JJ.
PER CURIAM:
Certiorari was granted in this case to consider whether the Court of Special Appeals erred in upholding the denial of petitioner's motion to dismiss under Mary Rule 746. For the reasons stated in Donalds v. State, 49 Md. App. 106, 430 A.2d 113 (1981), the judgment of the Court of Special Appeals is affirmed.
Judgment of the Court of Special Appeals affirmed; costs to be paid by the appellant.